DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment to claim 18 has overcome each and every 35 U.S.C 112(b) rejection set forth in the office action mailed on 11/08/2021. Therefore the 
35 U.S.C 112(b) rejection is withdrawn. 
Applicant’s amendment to claim 23 has overcome each and every 35 U.S.C 112(b) rejection set forth in the office action mailed on 11/08/2021. Therefore the 
.S.C 112(b) rejection is withdrawn. 
Applicant’s argument regarding claim 1 and 15 for driver configured to change the elevation of the support surface relative to an elevation of the press stop has been fully considered but in moot in view of newly cited reference JP 2016215432 A (herein JP432) in combination with prior art of record Daniel et al. JP432 explicitly teaches for an ink jet printer there is an adjusting means to adjust the height of the base plate in relation to theheight of the movable vertical wall 113 (press stop)  standing on the base plate to allow printing at appropriate height as taught in [0040]-[0042]. Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of presser plate assembly  having presser plate and support surface with spacers as press-stops wherein the presser plate and support surface positioned at a predetermined distance apart from each other as taught by Daniel et al. wherein the support surface (base plate) height is 
Claim Rejections - 35 USC § 103
Claims 1-4, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US 20040121258 A1) in view JP432 (JP 2016215432 A).
The teachings of Daniel et al. as disclosed in the previous office action are hereby incorporated by reference to the extent applicable to the amended claims. 
Regarding claim 1, Daniel et al. teaches, a printer pressing assembly for
forming material layers (a method for forming a layer of a flowable photoresist
material by a pressure plate, [0010]), the pressing assembly comprising:
a support assembly having a support surface (substrate 10 sitting on a
support surface 12, annotated FIG. 1 and [0010]), and a press stop (spacers 14,
annotated FIG.1 and [0010]),
a nozzle configured to dispense a material onto the support surface (nozzle
used for dispensing photoresist, [0007]); and
a press configured to be positioned opposite to the support surface and
configured to move relative to the support surface (presser plate 24 placed opposite of the of the support surface 12 and by moving the pressing plate towards the substrate to form a layer, annotated FIG.1 and [0012]),
wherein the press stop is configured to be elevated above the support
surface so as to engage an abutment surface of the press (presser plate is positioned above the spacers where the height of the spacers corresponds to the
thickness of the layer to be formed on top of the substrate when the presser plate
presses down it touches the spacers- abutment surface to form a layer of predetermined height, annotated FIG.1 and FIG.3 and [0011]), thereby setting a predetermined distance between a contact surface of the press and the support
surface (the presser plate is stopped moving towards the substrate by the spacers
where the spacers' height corresponds to the layer thickness to be formed, layer
thickness is the pre-determined distance between the contact surface of the substrate
and the presser plate, [0012]).
Daniel et al. does not explicitly teach a driver to change elevation of the support
surface relative to an elevation of the press stop. However Daniel et al. explicitly
teaches a support surface 12  on which the substrate 10 is resting with spacers sitting on the top where the height of the spacers corresponds to the height of the layer be formed.
JP432 teaches, a driver (adjusting means120, [0040]), wherein the driver is configured to change an elevation of the support surface relative to an elevation of the press stop (“...The base plate 111 is height adjustable with respect to the side wall 112 by a third height adjusting unit 120 described later. More specifically, the height of the base plate 111 is adjusted following the movable wall 113 by adjusting the height of the movable wall 113 by the third height adjustment means 120...,” [0040] and “...The movable wall 113 stands vertically to the base plate 111. More specifically, the movable wall 113 is connected to one end side of the base plate 111 in the sub scanning direction, and is erected upward. At the upper end portion of the movable wall 113, an abutting portion 113a is formed...” , [0042]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of presser plate assembly  having presser plate and support surface with spacers as press-stops wherein the presser plate and support surface positioned at a predetermined distance apart from each other as taught by Daniel et al. wherein the support surface (base plate) height is adjustable in relation to the height of the press-stops (movable wall 113) as taught by JP432 to improve printer press assembly by introducing flexibility in the assembly for adjusting the predetermined distance between the presser plate in relation to the press-stops on the support surface to form layers of uniform thickness.
	Daniel et al. teach:
 [0010] In accordance with the present invention, provided is a method of casting a thick
layer photoresist onto a substrate to produce a uniform photoresist layer. In this respect,
the method according to the present invention achieves a uniform thickness of a thick
photoresist layer by positioning spacers between the substrate and a presser plate and
pressing a flowable photoresist onto the substrate using the presser plate wherein the
thickness of the photoresist layer is maintained by the size of the spacers1. The
photoresist is then cured or solidified while being pressed by the presser plate thereby
producing a photoresist layer having a uniform thickness.

[0007]... Once the photoresist exits the nozzle, it flows onto the substrate producing a
thickness H which is less than the space between the nozzle and the substrate ..... .

[0012] In accordance with another aspect of the present invention, the method of
coating the substrate with the layer of cured or solidified photoresist such that the layer
has the desired thickness includes the steps of providing the substrate which has at
least one application surface to be coated with the layer of solidified photoresist;
providing a presser plate having a pressing surface, the pressing surface being
moveable toward the at least one application surface; providing at least one spacer
between the presser plate and the substrate, each of the at least one spacer having a
spacer thickness; dispensing a non-solid photoresist on the at least one application
surface; moving the pressing surface toward the application surface into a pressing
position wherein the at least one spacer has stopped the moving; and, at least
partially solidifying the non-solidified photoresist when in the pressing condition.

[0011] One aspect of the casting method according to the present invention, the
spacers, having substantially uniform thicknesses, are positioned on the substrate and are spaced from an application surface on the substrate. A desired amount of photoresist is then applied to the application surface. The photoresist, which is above its melt temperature so that it will flow, is then pressed by a presser plate that is moved toward the substrate until it engages the spacers ( abutment surface). The presser plate includes a flat uniform pressing surface corresponding to the application surface of the substrate thereby producing the desired topography in the photoresist layer. The presser plate is maintained in the pressed position as the photoresist is slowly cooled to below its melt temperature. Once the photoresist is adequately cured or solidified, the
presser plate is released.

	Annotated FIG.1 


    PNG
    media_image1.png
    715
    1077
    media_image1.png
    Greyscale























	Annotated FIG.3




    PNG
    media_image2.png
    573
    1098
    media_image2.png
    Greyscale


















Regarding claim 2 combination of Daniel et al. and JP432 teach the printer
pressing assembly according to claim 1. In addition Daniel et al. teaches, the press
stop comprises a wall surrounding the support surface (in between the inner walls
of the spacers, photoresist material is deposited on the substrate to form a layer, annotated FIG.3).
Regarding claim 3 combination of Daniel et al. and JP432 teach the printer
pressing assembly according to claim 1. In addition Daniel et al. teaches, the press
stop comprises a plurality of elongated stops (two spacers 14 in annotated FIG.3).

Regarding claim 4 combination of Daniel et al. and JP432  teach the printer
pressing assembly according to claim 1. In addition Daniel et al. teaches, the press has
a plate-shaped surface provided with the contact surface and configured to be
positioned opposite to the support surface (pressing plate having a flat pressing
surface moving towards the substrate resting on a support surface 10, [0011] and

Regarding claim 10 combination of Daniel et al. and JP432 teach the printer
pressing assembly according to claim 1. In addition Daniel et al. teaches, a curing
member configured to cure the material deposited on the support surface (presser
plate curing the layer by pressure, [0011]).

Regarding claim 12 combination of Daniel et al. and JP432 teach the printer
pressing assembly according to claim 2. In addition Daniel et al. teaches, the wall
comprises a first wall and a second wall (spacer 14 in either side of the substrate
having inner and outer walls, annotated FIG.1 above).

Regarding claim 13 combination of Daniel et al. and JP432 teach the printer
pressing assembly according to claim 12. In addition Daniel et al. teaches, the first wall
is configured to be elevated to a different height relative to the second wall so as
to provide an inclined engagement surface that engages the abutment surface of
the press (the spacers' heights are variable where first height of the spacer 104 is higher than the second height 108 of the spacer as shown in FIG. 4 therefore forcing the plate 110 into an angle relationship with the substrate 10 to form a layer, [0040] and FIG.4).
Regarding claim 14 combination of Daniel et al. and JP432 teach the printer
pressing assembly according to claim 13. In addition Daniel et al. teaches, wherein at
least one of the first wall and second wall is configured to be moved towards the
press (spacers with variable height can be used, so taller spacers can be positioned
2 [0040]).
Claims 11, 15-16, 21-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US 20040121258 A1) in view JP432 (JP 2016215432 A) and Buller (US 2017030489 A1). 
Regarding claim 11 combination of Daniel et al., JP432 and Buller teach the printer pressing assembly according to claim 1.
Neither in combination nor individually Daniel et al., JP432 and Buller teach a laser source configured to emit a laser beam so as to ablate the material deposited on the support surface.
Buller teaches, a laser source configured to emit a laser beam so as to ablate the material deposited on the support surface (irradiating-ablating portion of the layer using laser beam, [0157]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art  to improve the method as taught by combination of Daniel et al. and JP432 to include a laser source for ablation as taught by Buller et al. to improve adhesion between the already formed substrate layer and newly dispensed substrate layer by forming a textured surface in the layer by ablation.
Buller teach:
[0157] At least a portion of the material layer can be irradiated by the energy source
(e.g., energy beam) 303. The energy source can be an electromagnetic beam, electron
beam, ion beam, proton beam, or plasma beam. In some cases, the energy source can
be a laser beam or a microwave beam. The energy source can have a single emission
source or multiple emission sources. The energy source can be a single head laser or a multihead laser. The multi-head laser can be a linear array of laser diodes or an


	Regarding claim 15 Daniel et al. teaches, a method of operating a printer pressing assembly to fabricate a solid free form (a method for forming a layer of a flowable photoresist material by a pressure plate, [0010]), the printer pressing assembly comprising press and a support assembly having a support surface (substrate 10 sitting on a support surface 12, annotated FIG. 1 and [0010]) , and a press stop (spacers 14, annotated FIG.1 and [0010]), the method comprising:
	positioning the support surface such that a predetermined distance is defined between a surface of the press stop (the presser plate is stopped moving
towards the substrate by the spacers where the spacers' heights correspond to the layer
thickness to be formed, layer thickness is the pre-determined distance between the
contact surface of the substrate and the presser plate, [0012] and annotated FIG.1), which is configured to engage an abutment surface of the press, and the support surface (the pressing plate is stopped by the spacers-abutment surface when
moving towards the substrate, [0012] and annotated FIG.3);
	depositing a first material onto the support surface (photoresist material is dispensed onto the substrate, [0011]);
bringing the surface of the press stop and the abutment surface of the press into contact with each other such that the first material is pressed into a first material layer having a thickness corresponding to the predetermined distance (flowable photoresist pressed by a presser plate to form a layer of certain
thickness which is maintained by the size of the spacers placed in between the presser
plate and the substrate onto which photoresist material is dispensed, [0011], [0012] and
;
separating the press stop and the abutment surface of the press from each other (once the photoresist is cured, the presser plate is released, [0011]).
Daniel et al. does not teach the details of a driver to elevate and lower the support surface relative to the press stop and selectively ablating the first material to form vacant regions within the first material layer.
JP432 teaches, a driver (adjusting means 120, [0040]), the driver being configured to elevate and lower the support surface relative to the press stop (“...The base plate 111 is height adjustable with respect to the side wall 112 by a third height adjusting unit 120 described later. More specifically, the height of the base plate 111 is adjusted following the movable wall 113 by adjusting the height of the movable wall 113 by the third height adjustment means 120...,” [0040] and “...The movable wall 113 stands vertically to the base plate 111. More specifically, the movable wall 113 is connected to one end side of the base plate 111 in the sub scanning direction, and is erected upward. At the upper end portion of the movable wall 113, an abutting portion 113a is formed...” , [0042]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of presser plate assembly  having presser plate and support surface with spacers as press-stops wherein the presser plate and support surface positioned at a predetermined distance apart from each other as taught by Daniel et al. wherein the support surface (base plate) height is adjustable in relation to the height of the press-stops (movable wall 113) as taught by JP432 to improve printer press assembly by introducing flexibility in the 
Neither in combination nor individually Daniel et al. and JP432 teach selective ablating the first material layer to form vacant regions within the first material layer.  
Buller teaches, selectively ablating the first material layer to form vacant regions within the first material layer (irradiating portion of the layer (selectively ablating) to form vacant regions within the layer using laser beam, [0157]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art  to improve the method as taught by combination of Daniel et al. and JP432 to selectively ablate the first material layer as taught by Buller et al. to improve adhesion between the already formed substrate layer and newly dispensed substrate layer by forming a textured surface in the layer by selective ablation.
	Regarding claim 16 combination of Daniel et al., JP432 and Buller teach the method according to claim 15. In addition Buller teaches, dispensing at least a second material onto the first material layer to fill the vacant regions formed within the first material layer (a new layer of pre-transformed material is dispensed over the first layer to be transformed into a layer, [0182]).
	In addition, Daniel et al. teaches, bringing the surface of the press stop and
the abutment surface of the press into contact with each other such that the
second material is leveled (the presser pressing the dispensed material to form a
layer3, [0010]).
Daniel et al. teach:
[0182] An object with macroscopic and one or more small-scaffold features (e.g., types)
can be formed in a layer-by-layer fashion. In some examples, a first layer of the object is formed along a pattern that is generated based on a design of the object. The layer can
be formed by transforming at least a portion of a layer of pre-transformed (e.g., powder)
material along a predetermined pattern (e.g., directional pattern). The method may
further comprise cooling the layer (e.g., to a temperature below the transformation (e.g.,
melting) point of the powder material). A new layer of pre-transformed (e.g., power)
material can be provided over the first layer and subsequently transformed along a
(e.g., predetermined) pattern. The pattern may relate to a model design of a desired 3D
object. The new layer can then be cooled. The layer wise process can be repeated as
necessary (e.g., at least 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 100, 200, 300, 400, 500, 1000, or
10,000 times) to generate the 3D object.

Regarding claim 21 combination of Daniel et al., JP432 and Buller teach the method according to claim 15. In addition Daniel et al. teaches, at least partially curing the first material (the photoresist material is at least partially cured, [0034]).

Regarding claim 22 combination of Daniel et al., JP432 and Buller teach the method according to claim 16. In addition Daniel et al. teaches, at least partially curing at least one of the first material and the second material (the photoresist material is partially cured,4[0034]).
Regarding claim 24 combination of Daniel et al., JP432 and Buller teach a solid free form fabrication system incorporating the printer pressing assembly according to claim 1, further comprising:
an ablation system configured to cure and ablate the material dispensed onto the support surface ([0182] and [0157]), wherein the curing and ablating are performed by the ablation system ([0182] and [0157]), which is configured to operate at one or more sets of parameters (the deposited layer is cooled (cured in view of Daniel et al.) and then portion of the layer is irradiated (ablated) by using energy beam having different intensities- set of parameters, [0182], [0157] and [0162]).

Regarding claim 25 combination of Daniel et al., JP432 and Buller teach the solid free form fabrication system according to claim 24. In addition Buller et al. teaches, wherein the ablation system comprises a pulse laser configured to emit a laser beam at different intensities (energy sources providing energy that is a laser beam supplied in pulses to the layer, the intensity of the energy beam is variable in terms of power such as low power intensity, high power intensity and other, [0041] and [0141]).

Regarding claim 26 combination of Daniel et al and JP432 teach the solid free form fabrication system incorporating the printer pressing assembly according to according to claim 1. In addition Daniel et al. teaches, a curing member configured to cure the material dispensed onto the support surface (presser plate curing the layer by pressure, [0011]).
Neither in combination nor individually Daniel et al. and JP432 teach an ablation system configured to ablate the material dispensed onto the support surface.
Buller teaches, an ablation system configured to ablate the material dispensed onto the support surface (irradiating-ablating portion of the layer using
laser beam, [0157]).
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US 20040121258 A1) in view JP432 (JP 2016215432 A) and Wantabe et al. (US 20180237610 A1). 
Regarding claim 5 combination of Daniel et al. and JP432 teach the printer
pressing assembly according to claim 1.
Neither in combination nor individually Daniel et al. and JP432 explicitly
teach a roller for leveling a material deposited on the support surface. However Daniel
et al. explicitly teaches leveling the deposited material with a printing presser. 
Wantabe et al. teaches, the press comprises a roller assembly configured to level a material deposited on the support surface by translating in a direction parallel to the support surface (using a roller the deposited material is formed into a thin layer, [0122]).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to improve the printer pressing
assembly as taught by combination of Daniel et al. and JP432 to include a roller as to level the deposited material as taught by Wantabe et al. to compress the deposited material layer to a uniform height as mentioned by Wantabe et al. in [0155],

liquid material for forming a three-dimensional object (slurry material) to
increase the bulk density, and levels off the layer of the slurry material to a
uniform height."

Wantabe et al. teach:
[0122]... a method for spreading the slurry material to have a form of a thin layer with such a member as a brush, a roller, and a blade, a method for pressing the surface of a layer of the slurry material with a pressing member to spread the slurry material to
have a form of a thin layer, and a method using a known powder laminated object
manufacturing apparatus.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US 20040121258 A1) in view JP432 (JP 2016215432 A) and Park et al. (US 6119335). 
Regarding claim 17 combination of Daniel et al., JP432 and Buller teach the method according to claim 16.
Neither is combination nor individually Daniel et al., JP432 and Buller teach
ablating a portion of the residue layer after second material is levelled. However, Buller
teaches ablating layer of debris on the apparatus after the layers have been formed as
taught in [0141].
Park et al. teaches, when a residue layer of the second material remains
after the second material is leveled, the method further comprising ablating the residue layer to remove at least a portion of the residue layer (after the third layer is formed, the residual resin on the third layer is ablated entirely5, Col.4 lines 5 to 15).
Therefore it would have been obvious before the effective filing date of the

assembly as taught by combination of Daniel et al., JP432 and Buller to ablate portion or entirely the residue layer as taught by Park et al. to ensure the layers are free of any
debris which might affect the conductivity or adhesion property of the deposited
material.
Park et al. teach:
(Col.4 lines 5 -15) ...forming a third printed circuit layer having a third circuit pattern; and
forming a protecting layer on the board after forming the third printed circuit layer,
wherein the via hole for connecting the first circuit pattern of the first printed circuit layer
to the second circuit pattern of the second printed circuit layer is formed by irradiating
beams of an Nd-YAG laser to the relevant position to remove all copper foils of the
RCC, and then, by irradiating beams of a CO2 laser to the copper-foil-removed position
to remove all of residual resin of RCC;...

Regarding claim 18 combination of Daniel et al., JP432  Buller and Park et al. teach the method according to claim 17. In addition Park et al. teaches, the residue layer is removed in its entirety by the ablation (after the third layer is formed, the residual resin on the third layer is ablated entirely, Col.4 lines 5 to 15).

Regarding claim 19 combination of Daniel et al., JP432, Buller and Park et al. teach the method according to claim 17. In addition Park et al. teaches, wherein at least regions of the residue layer immediately surrounding the second material that fills the vacant regions of the first material are removed by the ablation .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US 20040121258 A1) in view JP432 (JP 2016215432 A) and Buller (US 20170304894 A1) in further view of Sen et al. (US 20130057637 A1). 
Regarding claim 20 combination of Daniel et al., JP432 and Buller teach the method according to claim 16. In addition Buller teaches, further comprising ablating
at least one of an upper surface of the first material layer and a leveled surface of the second material (portion of the first layer is irradiated by energy beam to form a pattern and the second layer is deposited on top of first layer and portion of the second layer is irradiated to form a pattern, [0182] and [0181]).
Neither in combination nor individually Daniel et al., JP432 and Buller teach ablated to provide a texturized surface so as to improve adhesion of a subsequent layer deposited on the texturized surface.
Sen et al. teaches, ablated to provide a texturized surface so as to improve adhesion of a subsequent layer deposited on the texturized surface (“ ...In some examples, the overcoat coating may be texturized to provide surface roughness within the predetermined region. The surface roughness afforded by laser ablation may facilitate adhesion to the coated printed media in the predetermined region...”[0032] and “In these examples, the ablated predetermined region provides access to the printed media surface. For example, access to the printed media surface that is otherwise coated with the overcoat coating provides for further processing of the printed media surface in the
predetermined region. In some examples, another image (e.g., name and address
information, or a logo) may be printed on the printed media surface (subsequent layer deposited on texturized surface) in the ablated predetermined region (i.e., the accessible surface),” [0033]).
	Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method as taught by combination of Daniel et al., JP432 and Buller to ablate layer forming texturized surface specifically to improve adhesion of a subsequent layer deposited on the texturized surface as taught by  Sen et al. to improve adhesion between subsequent printed layers. 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US 20040121258 A1) in view JP432 (JP 2016215432 A) and Buller (US 2017030489 A1) and Shemelya et al. ((US 20180043618 A1).

Regarding claim 27 combination of Daniel et al., JP432 and Buller teach the solid free form fabrication system according to claim 26. 
Neither in combination nor individually Daniel et al., JP432 and Buller teach the
ablation system comprises a CNC system. However Buller explicitly teaches an ablation
system having laser/energy beam source. Different types of ablation systems can be
used as required by the system to meet operational requirement.
Shemelya et al. teaches, wherein the ablation system comprises a Computer
Numeric Controlled (CNC) system (CNC with micromachining capabilities used to selectively remove conductive material-ablating, [0055]).
. 
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but
would be allowable if rewritten in independent form including all of the limitations of the
base claim and any intervening claims.
12. 	Claim 23 is objected to as being dependent upon a rejected base claim, but
would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The reason claim 6 has allowable subject matter: Buller teaches about a roller assembly but the combination of all the cited prior arts and pertinent prior arts do not teach the roller assembly comprises a stationing rod and a movable rod, wherein the stationary rod engages at least a portion of the press stop and the movable rod translates in the direction parallel to the support surface so as to level the material deposited on the support surface. Further search was performed and no references were found to teach the claimed features as a whole.
Similarly the reason claim 7 (dependent on claim 6) has allowable subject matter: The combination of all the cited prior arts and pertinent prior arts do not teach a foil extending around respective outer peripheries of the stationary rod and the movable rod so as to come into direct engagement with the material deposited on the support 
Similarly the reason claim 8 (dependent on claim 7) has allowable subject matter: The combination of all the cited prior arts and pertinent prior arts do not teach the foil extending around the outer periphery of the movable rod departs the movable rod so as to be oriented at an acute angle with respect to the support surface. Further search was performed and no references were found to teach the claimed features as a whole.
Similarly The reason claim 9 (dependent on claim 8) has allowable subject matter: The combination of all the cited prior arts and pertinent prior arts do not teach a first end of the foil is wound around a first spool and a second end of the foil is connected to a second spool such that the foil is released from one of the first and second spools as the movable rod translates. Further search was performed and no references were found to teach the claimed features as a whole.
	The reason claim 23 has allowable subject matter: The combination of all the
cited prior arts and pertinent prior arts does not teach providing the press strop with a
first press stop and a second press stop, elevating the first press stop to a different
height relative to the second press stop so as to provide an inclined engagement
surface that engages the abutment surface of the press such that the press is oriented
at angle with respect to the support surface, and progressively lowering an elevation of
one of the first press stop and the second press stop such that the first material is
progressively pressed by the press in a direction from one end of the support surface
towards another end of the support surface, thereby eliminating air bubbles within the

support surface. Daniel et al. teaches about press stops of different heights but does not teach progressively lowering an elevation of one of the first press stop and the second press stop such that the first material is progressively pressed by the press in a direction from one end of the support surface towards another end of the support surface. Further search was performed and no references were found to teach
the claimed feature as a whole.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsui et al. (US 20100214333 A 1) teaches 3D modelling apparatus having an
adjustment mechanism where the material deposited can formed into layer for certain
thickness controlled by the adjustment mechanism.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M and Th 7:30am - 3:30pm and Tue 8:00am-12:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANZUMAN SHARMIN/Examiner, Art Unit 2115                                                                                                                                                                                                        

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Size of the spacers correspond to the thickness of the layer to be formed.
        2 The claim does not mention how the wall-spacer is moved towards the press, thus positioning taller
        spacers on either side of the substrate corresponds to moving wall close to the presser plate.
        3 It is obvious to try by someone of ordinary skill in the art to repeat the process of forming layer as taught
        by Daniel et al. to form another layer on top of the formed layer to create the desired 3D object as a
        predictable solution with reasonable expectation of success, see MPEP 2143,1.(E)
        4 In view of Buller cooling of each layer after forming, this layer wise process is repeated as necessary as
        taught in [0182]. Someone of ordinary skill in the art can apply the process of layer wise process to Daniel
        et al. teaching of partially curing each layer with reasonable expectation of success since the basis of 3D
        printing is building a structure layer by layer deposition.
        5 In view of Buller teaching of ablating portion of the layer in [0157] can be incorporated by someone of
        ordinary skill in the art to ablate portion of the residue layer with reasonable expectation of success